Title: William C. Rives to James Madison, 5 March 1833
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir, 
                            
                            
                                
                                    Washington
                                
                                March 5th ’33.
                            
                        
                        I take the liberty, at the moment of leaving here, to send you a printed sheet containing some observations
                            made by me on a recent occasion of considerable interest in the Senate. It is not, without great diffidence, that I submit
                            any attempt of mine to interpret the true doctrines of ’98 & ’99, & the just theory of our constitution,
                            to the discriminating view of their founder; an indiscretion which could find no excuse but in an anxious desire to be set
                            right in those errors, into which the denunciations I have drawn on myself give me too much reason to apprehend that I may
                            have unwittingly fallen.
                        I pray you, my dear sir, to have the goodness to make my best respects acceptable to Mrs. Madison, &
                            to be assured of the profound respect & affectionate devotion with which I am most truly your’s
                        
                            
                                W C Rives.
                            
                        
                    